DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tissue penetrating device,” “tension member,” and “fastening component” in amended claim 1; “tissue gripping member,” “tissue penetrating device,” and “tension member” in claim 8; and “fastening component” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffry H. Nelson on 1 August 2022.

The application has been amended as follows: 

Claim 1 (amended)
A method for penetrating tissue of a heart wall comprising:
positioning a tissue gripping member of a heart tissue gripping device adjacent a surface of the heart;
gripping tissue of the heart surface with the tissue gripping member so as to releasably attach the tissue gripping member to the heart surface;
attaching a tissue penetrating device to a coupling of the tissue gripping member;
penetrating the tissue of the heart wall with the tissue penetrating device; [[and]]
detaching the tissue penetrating device from the coupling of the tissue gripping member;
inserting a tension member through the heart wall penetration and into a chamber of the heart;
gripping the tension member with a fastening component of the heart tissue gripping device; and
removing tissue gripping member from the body, wherein the fastening component provides hemostasis to the heart wall by gripping the tension member.

Claim 5 (cancelled) 

Claim 6 (amended)
The method of claim [[5,]] 1, wherein gripping the tension member comprises tensioning a wire noose to cinch the wire noose around the tension member.

Reasons for Allowance
Claims 1-4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a method for penetrating the heart wall comprising: gripping the heart wall with a tissue gripping member so as to releasably attach the tissue gripping member to the heart surface; penetrating the heart with a tissue penetrating device; inserting a tension member through the heart wall penetration and into a chamber of the heart; gripping the tension member with a fastening component (the corresponding structure being the snare device shown in applicant’s Figure 3A), wherein the fastening component provides hemostasis to the heart wall by gripping the tension member. Examiner notes that for a snare to provide hemostasis as claimed, at a minimum, the snare would need to be pushed into contact with the heart wall. US 2010/0274091 discloses a suction cup device for accessing the heart. US 2013/0090684 discloses a device that performs a similar procedure as the instant application but does not disclose a snare. No reasonable combination could be found to perform the method as claimed with a snare pressed against the surface of the heart wall.
Claim 8 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a method for treating a heart comprising: attaching a device to a surface of a first wall of the heart by gripping the heart with a tissue gripping member (the corresponding structure being shown in Figure 2B); inserting a tension member through the first wall of the heart and through a second wall of the heart; positioning a first anchor in engagement with the second wall, the first anchor being coupled with the tension member; positioning a second anchor in engagement with the first wall of the heart; applying an anchor force between the tension member and the second anchor to urge the second wall toward the first wall; and securing the second anchor to the tension member to restrict proximal movement of the second anchor along the tension member. US 2013/0090684 discloses a similar procedure as the instant application and contemplates employing suction to grip (paragraph 0069) but does not disclose a tissue gripping member with the corresponding structure set forth in the claim interpretation above. Similarly, other suction-cup access devices, such as the ones in US 5,766,164, do not disclose a tissue gripping member with the corresponding structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771    
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771